TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00237-CV



                                  Sean Sheldon Power, Appellant

                                                   v.

                                     Xenia A. Ramos, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 221,593-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Sean Sheldon Power filed his notice of appeal with the trial court clerk on

June 22, 2007, and a copy was filed with this Court on April 23, 2008. That same day, this Court

received notice from the Bell County District Clerk’s office that appellant had not paid or made

arrangements to pay for the clerk’s record. The clerk’s record has not been filed. This Court sent

notice to appellant that if he did not submit a status report to this Court by June 17, 2008, this appeal

would be dismissed for want of prosecution. To date, appellant has not responded to this Court’s

notice. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b).
                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Dismissed for Want of Prosecution

Filed: July 11, 2008




                                              2